Citation Nr: 1008781	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1960, and from November 1962 to December 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the RO in Houston, Texas 
that in pertinent part, denied service connection for 
asbestosis.  

The Board remanded the appeal for service connection for 
asbestosis in October 2008 for additional procedural and 
evidentiary development.  The Board is satisfied that there 
has been substantial compliance with the remand directives 
and the Board may proceed with review.   Stegall v. West, 11 
Vet. App. 268 (1998).

The Board notes that in February 2009, the Veteran submitted 
additional evidence relating to his service-connected 
bilateral hearing loss.  There is no pending appeal related 
to hearing loss.  The issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

Lung disease, to include asbestosis, was not present in 
service and is not etiologically related to service.


CONCLUSION OF LAW

Lung disease, including asbestosis, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004, November 2004, and March 2005.  
Complete notice was sent in November 2008 and the claim was 
readjudicated in a December 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that he was exposed to asbestos during 
his service aboard ships, and that he currently has a lung 
disorder due to that exposure.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records from his first period 
of service in the Navy reflect that he was treated for 
pneumonia in December 1957.  On separation examination in 
September 1960, his lungs and chest were clinically normal, 
and a chest X-ray study was negative.

Subsequent service treatment records from the Veteran's 
period of service in the Coast Guard reflect that a chest X-
ray study dated in October 1977 showed apical pleural 
thickening on right, Ca# granuloma right base.  The 
diagnostic impression was stable chest, chronic granulomatous 
changes, probable arteriosclerotic heart disease, and right 
apical changes of doubtful significance.  

On retirement medical examination in September 1979, the 
Veteran's lungs and chest were clinically normal, and a chest 
X-ray study was within normal limits.  In a September 1979 
report of medical history, the Veteran denied a history of 
shortness of breath and chest pain or pressure.  Service 
treatment records are negative for a chronic lung disorder, 
to include asbestosis.

Post-service medical records are negative for a diagnosis of 
asbestosis.

In July 2004, the Veteran filed a claim for service 
connection for an asbestos condition, which he asserted was 
related to his service aboard ships in the Navy.  He enclosed 
a copy of a private pulmonary function examination dated in 
May 1997 showing that a private physician, M.G., MD, reported 
that pulmonary function test (PFT) results showed a mild 
restrictive pulmonary deficit.  Dr. G. stated that 
restrictive disorders occur in conditions in which there is 
an acute or chronic loss of functioning alveoli resulting 
from a parenchymal lung disease, such as asbestosis.

In April 2005, the Veteran had a VA respiratory disease 
examination, and reported that he was exposed to asbestos 
while working in the engine room on naval vessels for five or 
six years.  He said he had to rip out the asbestos 
insulation, mix asbestos, and reapply it to steam pipes, all 
without protective garments.  He denied asbestos exposure in 
civilian life.  He stated that he noticed dyspnea about seven 
years ago, and he was a nonsmoker.  A computed tomography 
(CT) scan of his chest showed a nodular opacity in the right 
lung, and changes secondary to scarring in both lungs. In a 
May 2005 addendum to the examination report, the VA examiner 
indicated that the CT scan showed no evidence of asbestosis.  
The diagnosis was mild restrictive lung disease.  A May 2005 
pulmonary functions report consult reflects a diagnostic 
impression of mild obstruction and no air trapping.  

A private May 2005 positron-emission tomography (PET) scan 
showed a right lower lobe parenchymal density which the 
examiner stated suggested a benign etiology.  A February 2006 
chest CT scan showed bilateral small nodules and small focal 
areas of opacity. 

At a January 2009 VA pulmonary examination, the Veteran 
reported asbestos exposure in service.  He said he was 
slightly short of breath.  The examiner noted that he had 
reviewed the claims file, and he discussed pertinent medical 
records in his examination report.  He noted that the Veteran 
had smoked for five years in the past, but last smoked in 
1962.  Pulmonary function tests showed mild obstruction with 
significant BDR in small airways, with normal lung volumes.  
A CT scan of his chest was normal; the examiner noted that 
the previously noted nodular opacity in the right lower lobe 
was not present, and the lungs were clear.  A chest X-ray 
study showed no significant abnormalities.  The examiner 
opined that the chest enhanced CT scan was normal without any 
evidence of pulmonary disease.  He indicated that the 
Veteran's pulmonary evaluation was normal.

The Board notes that the Veteran has not been diagnosed with 
asbestosis, or any current lung disease.  The examiner 
reviewed the Veteran's claims folder and fully examined the 
Veteran prior to rendering the medical opinion.  Examiners 
have determined that neither pulmonary function studies nor 
chest CT scans show evidence of asbestosis.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
asbestosis, service connection for asbestosis is not 
warranted in the absence of proof of a current disability.

In summary, the record fails to show competent and probative 
evidence of lung disease, to include asbestosis in service or 
for many years thereafter, and the preponderance of the 
evidence is against a finding that the claimed lung condition 
is due to or aggravated by service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to service connection for a lung disability is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


